DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1, 17 and their dependent claims under Faries have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Faries in view of Kaebitzsch US 4,215,267.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,11-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faries, JR. et al. US 2003/0000939 in view of Kaebitzsch US 4,215,267.
	Faries discloses a medical gel warming system comprising:
	(Re claim 1) “a housing, wherein the warming chamber is at least partially disposed within the housing” (100, 104 figure 1, para 0032). “one or more chamber walls disposed within the housing and at least partially defining a warming chamber configured to receive one or more containers of gel to be topically applied to a patient” (104 figure 1,2). “a heating element disposed in the housing, the one or more chamber walls being disposed between the heating element and the warming chamber” (158 figure 3).“a cover disposed over a top side opening of the warming chamber, the cover configured to selectively 1) allow placement of the one or more containers into the chamber and 2) inhibit air flow into and/or out of the warming chamber” (130 figure 1,2). “a temperature controller configured to establish and maintain a temperature of the warming chamber as indicated by a temperature sensor” (abstract).
	Faries does not disclose an intermediate thermal coupling member disposed between the heating element and the one or more chambers.
	Kaebitzsch teaches an intermediate thermal coupling member disposed between the heating element and the one or more chambers (46 figure 3, col 3 lines 12-35).
	It would have been obvious to one skilled in the art to modify the system of Fairies to include an intermediate thermal coupling member disposed between the heating element and the one or more chambers because it helps spread the heat more evenly through out the warming chamber.
	Faries does not explicitly disclose that it is intended use is to warm topical medical gel, but the system of Faries is fully capable of warming medical gel or any other medical solution.
	(Re claim 2) “the temperature controller is configured to establish and maintain the temperature of the warming chamber at between about 80 and about 105 degrees F” (para 0018, 0037). Though Faries discloses an upper limit of 150 degrees, 105 degrees is within that range, and a smaller range is not an obvious improvement.
	(Re claim 3) “the temperature controller is further configured to prevent the temperature of the warming chamber from exceeding a predefined safety limit of 105 degrees F” (para 0018, 0037, 0042).
	(Re claim 4) “a display to communicate to a user one or more operating conditions of the medical gel warming system, the one or more operating conditions comprising the current temperature of the warming chamber” (para 0034).
	(Re claim 5) “an operator interface configured to set or adjust one or more operating parameters of the medical gel warming system, wherein the operating parameters comprise at least a temperature setting” (para 0034).
	(Re claim 6) “the operator interface comprises a plurality of buttons, each button corresponding to a different temperature setting. 
	(Re claim 6-8) Faries discloses a plurality of buttons for setting a different temperature (para 0034).
	Faris does not disclose that the each of the buttons defines a temperature setting of between about 95 degrees and about 105 degrees F nor a temperature setting previously defined by the user.
	The office takes official notice that preset buttons are well known in the art as a means for quickly changing between different settings include user set and factory set values. It would have been obvious to one skilled in the art modify Faris to include that the each of the buttons defines a temperature setting of between about 95 degrees and about 105 degrees F nor a temperature setting previously defined by the user because it allows a user to quickly select their desired temperature.
	(Re claim 9) “the cover is at least partially translucent or transparent” (130 figure 1,2, para 0035).
	
	(Re claim 11) “the cover is hingedly coupled to the housing” (130 figure 1,2, para 0062).
	(Re claim 12) “a power supply electrically coupled to a micro controller, wherein the power supply is at least partially disposed outside the housing” (para 0067).
	(Re claim 13) “the heating element electrically coupled to the micro controller and thermally coupled to the warming chamber” (158 figure 3, para 0036).
	(Re claim 14) “the heating element extends across at least a bottom wall of the one or more chamber walls” (158 figure 3, para 0036, 0037).
	(Re claim 15) “the heating element extends upward along one or more side walls of the warming chamber” (para 0037, “may be disposed on the heating plate at any suitable location”).
	(Re claim 16) “an intermediate thermal coupling member disposed between the heating element and the warming chamber” (152,154 figure 3, para 0049).
	(Re claim 17) “one or more chamber walls defining a warming chamber configured to receive one or more containers of gel” (104 figure 1,2). “a cover disposed over a top side opening of the warming chamber, the cover being configured to seal an opening to the warming chamber” (130 figure 1,2). “a temperature controller configured to establish and maintain a temperature of the warming chamber at between about 95 and about 105 degrees” (para 0018, 0037). “the temperature controller comprising: a heating element coupled to the one or more chamber walls;” (158 figure 3). “a temperature sensor configured to measure the temperature of the warming chamber” (172 figure 3). “a micro controller configured to modulate electrical energy applied to the heating element” (144 figure 8A).
Faries does not disclose an intermediate thermal coupling member disposed between the heating element and the one or more chambers.
	Kaebitzsch teaches an intermediate thermal coupling member disposed between the heating element and the one or more chambers (46 figure 3, col 3 lines 12-35).
	It would have been obvious to one skilled in the art to modify the system of Fairies to include an intermediate thermal coupling member disposed between the heating element and the one or more chambers because it helps spread the heat more evenly through out the warming chamber.

	(Re claim 19) “the micro controller comprises an algorithm to modulate the electrical energy applied to the heating element” (para 0063).
	(Re claim 20) “the warming chamber is configured to receive one or more bottles of gel in a horizontal orientation, each bottle having a gel capacity of at least eight ounces” (104, 504 figure 1,10).
	(Re claim 21) Faries does not disclose insulation disposed between the heating element and the housing.
	Kaebitzsch teaches insulation disposed between the heating element and the housing (34 figure 3, col 3 lines 12-35).
	It would have been obvious to one skilled in the art to modify the system of Faries to include insulation disposed between the heating element and the housing because it directs the heat in the desired direction and helps make heating more efficient.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faries/Kaebitzsch in view of Guibert US 4,455,478..
	Faries/Kaebitzsch does not disclose a bottom surface of the warming chamber comprises a plurality of protrusions or depressions configured to limit thermal conductance between the bottom surface and the one or more containers of gel.
	Guibert teaches a bottom surface of the warming chamber comprises a plurality of protrusions or depressions configured to limit thermal conductance between (27A figure 4).
	It would have been obvious to one skilled in the art to modify the system of Faries/Kaebitzsch to include a bottom surface of the warming chamber comprises a plurality of protrusions or depressions configured to limit thermal conductance between the bottom surface and the one or more containers of gel because it improves air flow around the container and allows for a more even warming.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655